United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3754
                                   ___________

United States Fidelity and Guaranty   *
Company,                              *
                                      *
                    Appellant,        *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Arkansas.
Alliance Insurance Group of           *
Arkadelphia, Inc., also known as      *      [UNPUBLISHED]
Alliance Insurance Group; Adam        *
Guthrie, Jr.,                         *
                                      *
                    Appellees.        *
                                 ___________

                           Submitted: September 16, 1999
                               Filed: September 22, 1999
                                  ___________

Before BEAM and FAGG, Circuit Judges, and BOGUE,* District Judge.
                              ___________

PER CURIAM.

       United States Fidelity and Guaranty Company (USF&G) appeals the district
court's adverse rulings denying USF&G’s petition to compel arbitration and motion for
reconsideration. Having carefully analyzed and considered the parties' arguments, we


      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
conclude USF&G acted inconsistently with its known right to arbitrate by substantially
and actively invoking the litigation process, prejudiced Alliance Insurance Group of
Arkadelphia, Inc. by its actions, and thus waived its right to demand arbitration. See
Ritzel Communications, Inc. v. Mid-American Cellular Tel. Co., 989 F.2d 966, 968-71
(8th Cir. 1993).

      We affirm on the basis of the district court's order without further discussion.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-